Bell, J.
The deed of Steel does not describe the land conveyed as situate in any town or place, but it is described as the same land upon which C. Sweet made improvements, and which he proposed to Lanson’s agent to purchase, and the deed of Lanson to Steel, dated July 28, 1840, recorded in the Coos registry, October 19, 1841, is referred to for a more full description. By these circumstances, the land intended may be identified, and the deed, therefore, is sufficient and effectual to convey any interest of Steel in the premises.
The deed of Lanson to Steel, dated July 25, 1840, recorded October 19, 1841, conveys a lot of land, containing one hundred acres, situate in Colebrook, being the lot which C. Sweet cleared on, and which he proposed to Joseph Loomis to purchase, being part of the land which Lanson purchased of Forbes. It appeared that Forbes’ deed to Lanson conveyed land in Columbia, where the land here in question is situate, and none in any other town, and Lanson never owned or claimed any land in Colebrook ; and there was no deed on record to him of any land in the county of Coos, but the deed of Forbes, of this land in Columbia. The lot in question was occupied by Sweet, under Lanson, and he had proposed to Loomis, Lanson’s agent, to purchase it, and had a bond for a deed of it, upon conditions which were never performed. None of these circumstances were true of any other lot, either in Colebrook or elsewhere.
It is objected that the description is too loose and uncertain to enable the plaintiff to recover this lot. The rules applicable to the construction of deeds, in case of imperfect and incorrect description, have been very often before the courts, both here and elsewhere, most recently in the cases of Drew v. Drew, 8 Foster’s Rep. 489, and Emerson v. White, 9 Foster’s Rep. 482. In these cases, it was held that, *582in construing deeds, effect is to be given to every part, if practicable. But that where, upon the whole description, the property intended to be conveyed is clear, any part, inconsistent with it, will be rejected as false or mistaken. In the present case, it is apparent the design was to convey land in Columbia, and the mention of Colebrook is a mistake. If retained, the deed is merely inoperative, and the intention of the parties to convey some real estate, is entirely defeated. While if it is rejected, the deed will take effect to convey the land clearly identified by all the other parts of the description. This mistaken particular, then, is to be merely rejected. The residue of the description applies to and identifies the land here in question.
The deed from Lanson to Steel was not produced, but, under the ordinary rule that a party, after proof of the original deed to himself, or of his title by descent or devise, may use an office copy of a deed, to which he is not a party, but which constitutes part of his chain of title, as prima facie evidence, without showing the loss of the original, (Southerin v. Mendum, 5 N. H. Rep. 420; Pollard v. Melvin, 10 N. H. Rep. 554; Loomis v. Bedell, 11 N. H. Rep. 74; Forsaith v. Clark, 1 Foster’s Rep. 409,) a copy was produced, but it appeared that the acknowledgment purported to be made before a justice of the peace in Connecticut; and the objection is taken that some evidence is necessary that the person who assumed to act as a justice was such in fact.
It was held in Atkinson v. Bemis. 11 N. H. Rep. 46, that if a deed has not been acknowledged, an office copy is not admissible as evidence of title. The ground here taken is, that without proof that the person taking the acknowledgment is a justice, the certificate is a mere nullity, and the deed is to be regarded as one not acknowledged. We think there is no foundation for this suggestion, and that no valid reason can be assigned for applying a different rule, in the case of the acknowledgment, from that allowed as to the signatures of the parties and the witnesses, and as to the es« *583sential fact of a delivery. The rule, as we understand it, is, that if the copy produced purports to be of a deed regularly executed, acknowledged and recorded, the copy will be regarded as prima facie evidence of these facts, as well as of the contents of the deed. This, we understand to be the effect of the cases before cited, the question being considered somewhat at length in the case of Forsaith v. Clark, and supported by the case of Hathaway v. Spooner, 9 Pick. 23.
The collector’s deed is void for uncertainty. He must sell a tract in certainty, and cannot give to the bidder any election. Haven v. Cram, 1 N. H. Rep. 93. It likewise cannot be held to pass any title, from an entire absence of evidence that as collector he had any power to sell. The burden is on the party who claims under a collector’s deed, to show such proceedings as give him this power. Waldron v. Tuttle, 3 N. H. Rep. 340; Cardigan v. Page, 6 N. H. Rep. 182; Ainsworth v. Dean, 1 Foster’s Rep. 400.
The defendant’s exceptions not being sustained, there must be

Judgment, on the verdict

*584L